Exhibit 99.1 FOR IMMEDIATE RELEASE: Friday, July 30, 2010 FOR FURTHER INFORMATION: Rich Sheffer (952) 887-3753 DONALDSON COMPANY INCREASES QUARTERLY DIVIDEND MINNEAPOLIS, July 30, 2010 Donaldson Company, Inc. (NYSE: DCI), announced today that its Board of Directors has increased the quarterly common stock cash dividend by 4 percent for the second time this year. The Board also increased the dividend in February 2010. The Board declared a regular cash dividend of 12.5 cents per share, payable September 10 th to shareholders of record as of August 20 th . As of June 30 th , there were approximately 76,400,000 shares outstanding. The current declaration is the 220 th consecutive quarterly cash dividend paid by Donaldson over a time span of 55 years. About Donaldson Company, Inc. Donaldson is a leading worldwide provider of filtration systems that improve peoples lives, enhance our Customers equipment performance, and protect our environment. We are a technology-driven company committed to satisfying our Customers needs for filtration solutions through innovative research and development, application expertise, and global presence. Our employees contribute to the Companys success by supporting our Customers at our more than 100 sales, manufacturing, and distribution locations around the world. Donaldson is a member of the S&P MidCap 400 and Russell 1000 indices, and our shares trade on the NYSE under the symbol DCI. Additional information is available at www.donaldson.com . ###
